Judgment affirmed. Appellant does not demonstrate any legal infirmity in the judgment of conviction for assault, third degree, entered on his plea of guilty. On the appeal from the affirmance of the order denying the application of attorneys for payment of the fee of a psychiatrist retained by the attorneys no constitutional rights of defendant are shown to have been violated since he had the benefit of the physician’s services. No rights of the petitioners attorneys or of the physician were violated by the refusal to pay the fee since no effort was made to secure court authorization in advance of retaining the physician.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Vookhis, Burke, Scileppi and Bergan.